Exhibit  10.6
 
MACROVISION SOLUTIONS CORPORATION
 
2008 EQUITY INCENTIVE PLAN
 
NOTICE OF RESTRICTED STOCK AWARD
 
Macrovision Solutions Corporation, (the “Company”) hereby grants you, [employee
name]  (the “Participant”), a Restricted Stock Award under the 2008 Equity
Incentive Plan (the “Plan”).  The date of this Notice of Restricted Stock Award
(“Notice”) is [grant date].  Subject to the provisions of this Notice, the
Restricted Stock Award Agreement (the “Agreement”) and of the Plan, the features
of this Restricted Stock Award are as follows:
 
Number of Shares:   (shares)
 
Vesting Commencement Date: (vest commence date)
 
Vesting of Restricted Stock Award:  The Restricted Stock Award will vest
according to the following schedule:
 
Twenty-five percent (25%) of the Restricted Stock Award shall vest on each
anniversary of the Vesting Commencement Date, subject to you continuing to be an
employee, consultant, director or independent contractor of the Company or one
its Subsidiaries through the applicable vesting date.


 
Unless otherwise defined herein or in the Agreement, capitalized terms herein or
in the Agreement will have the defined meanings ascribed to them in the Plan.
 
 
The Company and Participant agree that the Restricted Stock Award described in
this Notice is governed by the provisions of the Agreement attached to and made
a part of this document. The Participant acknowledges receipt of this Notice and
the Agreement, represents that the Participant has read and is familiar with the
provisions in this Notice and the attached Agreement, and hereby accepts the
Restricted Stock Award subject to all of the terms and conditions set forth in
this Notice and the attached Agreement.
 
Macrovision Solutions
Corporation                                                            Accepted
by:
 
 By: [fred4.jpg]
 PARTICIPANT  Title:    President and CEO  Name:____________________________    
Address: 2830 De La Cruz Blvd   Signature:_________________________ Santa Clara,
California      Date:        Address:

 
- 1 -

--------------------------------------------------------------------------------


ATTACHMENT: Restricted Stock Award Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------


MACROVISION SOLUTIONS CORPORATION
 
2008 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE NOTICE, THE RESTRICTED
STOCK AWARD IS SUBJECT TO AND MAY BE EXECUTED ONLY IN ACCORDANCE WITH THE
PLAN.  ONLY CERTAIN PROVISIONS OF THE PLAN ARE SUMMARIZED IN THIS
AGREEMENT.  THE TERMS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS IN THIS AGREEMENT AND THE PLAN, THE
PROVISIONS IN THE PLAN SHALL GOVERN.
 
1.           Grant of Restricted Stock Award.  The Company hereby grants to
Participant a Restricted Stock Award for that number of shares of Stock set
forth in the Notice.  When the shares of Stock subject to this Restricted Stock
Award are paid to Participant, par value for each share of Stock will be deemed
paid by services rendered to the Company by Participant.
 
2.           Non-transferability of Restricted Stock Award and Shares.  The
Restricted Stock Award shall not be transferable (including by sale, assignment,
pledge or hypothecation) other than by will or the laws of intestate
succession.  The designation of a beneficiary does not constitute a
transfer.  Participant shall not sell, transfer, assign, pledge or otherwise
encumber the shares subject to the Restricted Stock Award until all vesting
requirements have been met.
 
3.           Shareholder Rights.  Except as provided in Section 2, Participant
shall have all of the rights of a stockholder of the Company, including the
right to vote the shares and receive dividends and other distributions provided
that distributions in the form of Stock shall be subject to the same
restrictions as the underlying restricted stock.
 
4.           Vesting and Earning of Restricted Stock Award.
 
(a)     If Participant continues to serve the Company as an employee,
consultant, director or independent contractor (such service is described herein
as maintaining or being involved in a “Service Relationship” with the Company),
then the Restricted Stock Award shall vest in accordance with the Notice.
 
(b)     The foregoing notwithstanding, in the event that Participant maintains a
Service Relationship with the Company at the time a change in control as defined
herein occurs, the Board, or the board of directors of any corporation assuming
the obligations of the Company hereunder, shall either (a) assume the
outstanding Restricted Stock Award or make a substitution on an equitable basis
of appropriate Stock of the Company or of the merged, consolidated, or otherwise
reorganized corporation which will be issuable in respect to the shares of
Stock, or (b) provide that the Restricted Stock Award shall become immediately
vested with respect to all the shares of Stock. For purposes of this Restricted
Stock Agreement a “change in control” shall mean: (i) a dissolution or
liquidation of the Company; (ii) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other
 
- 3 -

--------------------------------------------------------------------------------


transaction in which there is no substantial change in the stockholders of the
Company or their relative stock holdings and the Awards are assumed, converted
or replaced by the successor corporation, which assumption will be binding on
all Participants); (iii) a merger in which the Company is the surviving
corporation but after which the stockholders of the Company (other than any
stockholder which merges (or which owns or controls another corporation which
merges) with the Company in such merger) cease to own their shares or other
equity interests in the Company; (iv) the sale of substantially all of the
assets of the Company; or (v) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Internal Revenue Code of
1986, as amended, wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company from or by the
stockholders of the Company).
 
(c) The Committee has sole authority to determine whether and to what degree the
Restricted Stock Award has vested and been earned and is payable and to
interpret the terms and conditions of this  Agreement and the Plan.
 
5.           Termination of Employment.  In the event that Participant’s Service
Relationship with the Company is terminated for any reason, other than death or
Disability as set forth in Section 6, and Participant has not yet earned all or
part of the Restricted Stock Award pursuant to Section 4, then the Restricted
Stock Award, to the extent not earned as of Participant’s termination date,
shall be forfeited immediately upon such termination, and Participant shall have
no further rights with respect to the Restricted Stock Award or the shares of
Stock underlying that portion of the Restricted Stock Award that have not yet
been earned and vested.  Participant expressly acknowledges and agree that the
termination of his or her Service Relationship with the Company shall result in
forfeiture of the Restricted Stock Award and the shares of Stock to the extent
the Restricted Stock Award has not been earned and vested as of the date of his
or her termination of service or employment.
 
6.           Death or Permanent Disability.  If Participant’s Service
Relationship with the Company is terminated due to death or Disability before
the first anniversary of the Vesting Commencement Date, the entire Restricted
Stock Award is forfeited.  If Participant’s employment with the Company is
terminated due to death or Disability after the first anniversary of the Vesting
Commencement Date, a pro-rata portion of the Restricted Stock Award shares, to
the extent that the Restricted Stock Award shares are partially vested on the
termination date, will be converted into shares of Stock and issued to
Participant or his or her legal representatives, beneficiaries, or heirs, as the
case may be.  In determining the pro-rata portion of the Restricted Stock Award
shares that are vested on the termination date, the Committee will consider the
number of months worked by Participant during the 12-calendar month period
immediately preceding the next anniversary of the Vesting Commencement Date
under the following formula:
 
Number of shares of Stock scheduled to vest on the next anniversary of the
Vesting Commencement Date multiplied by the number of calendar months worked by
Participant during the 12-month period immediately prior to the next anniversary
of the Vesting Commencement Date divided by 12.
 
- 4 -

--------------------------------------------------------------------------------


Participant will be deemed to have worked a calendar month if he or she has
worked any portion of that month.  The Committee’s determination of vested
shares of Stock shall be in whole shares of Stock only and shall be binding on
Participant.
 
7.           Settlement of Restricted Stock Award.  The Company shall not be
obligated to deliver any shares of Stock hereunder for such period as may be
required by it in order to comply with applicable federal or state statutes,
laws and regulations.
 
8.           No Acquired Rights.  Participant agrees and acknowledges that:
 
(a)   the Plan is discretionary in nature and that the Company can amend,
cancel, or terminate it at any time;
 
(b)   the grant of this Restricted Stock Award under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of any Restricted Stock Awards or benefits in lieu of any Restricted
Stock Awards, even if Restricted Stock Awards have been granted repeatedly in
the past and regardless of any reasonable notice period mandated under local
law;
 
(c)   the value of this Restricted Stock Award is an extraordinary item of
compensation which is outside the scope of Participant’s employment contract, if
any;
 
(d)   this Restricted Stock Award is not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, retirement benefits, or similar payments;
 
(e)   this Restricted Stock Award shall expire upon termination of Participant’s
Service Relationship with the Company for any reason except as may otherwise be
explicitly provided in the Plan and this Restricted Stock Agreement;
 
(f)   the future value of the shares of Stock awarded under the Plan is unknown
and cannot be predicted with certainty;
 
(g)   no claim or entitlement to compensation or damages arises from the
termination of this Restricted Stock Award or diminution in value of this
Restricted Stock Award or shares of Stock purchased under the Plan and
Participant irrevocably releases the Company  from any such claim; and
 
(h)  Participant’s participation in the Plan shall not create a right to further
employment with the Company and shall not interfere with the ability of the
Company to terminate Participant’s Service Relationship at any time, with or
without cause.
 
9.           Escrow.
 
(a)   Until the shares have vested, the Company’s Secretary or such other escrow
holder as the Company may appoint, shall retain custody of the stock
certificates or book-entry shares representing the shares of Stock subject to
the Restricted Stock Award.
 
- 5 -

--------------------------------------------------------------------------------

 
(b)  Participant agrees that simultaneously with Participant’s execution of this
Agreement, he or she will execute stock powers in favor of the Company with
respect to the shares of Stock granted hereunder in the form provided by the
Company and that he or she will promptly deliver such stock powers to the
Company.
 
(c)   When shares of Stock vest and the Company delivers to Participant
certificates for shares of Stock, the Company also will return to Participant
the stock powers related to such shares held by the Company.
 
10.           Tax Withholding.
 
(a)   Participant is responsible for, and by accepting this Restricted Stock
Award agrees to bear, all taxes of any nature, including withholding taxes,
interest or penalties arising out of the grant of this Restricted Stock Award,
the vesting of this Restricted Stock Award or the subsequent sale of the Shares,
that are legally imposed upon Participant in connection with this Restricted
Stock Award, and the Company does not assume, and will not be liable to any
party for, any cost or liability arising in connection with such tax liability
legally imposed on Participant.  The Company has not provided any tax advice
with respect to this Restricted Stock Award or the disposition of the
Shares.  Participant should obtain advice from an appropriate independent
professional adviser with respect to the taxation implications of any aspect of
this Restricted Stock Award, including the grant or vesting of this Restricted
Stock Award or the subsequent sale of any Shares.
 
(b)   In the event that the Company or the Participant’s employer, including any
Subsidiary qualified to deduct tax at source (the “Employer”), is required to
withhold any amount (including in connection with income tax, employment or
payroll taxes, social security contributions or other similar amounts, with such
obligation in aggregate referred to herein as the “Tax Items”) as a result of
any event occurring in connection with this Restricted Stock Award, Participant
shall make a cash payment to the Company as necessary to cover all applicable
Tax Items at or prior to the time the event giving rise to the Tax Items occurs;
provided that (a) the Company has the right to withhold a portion of the Shares
otherwise to be delivered upon vesting of this Restricted Stock Award having a
Fair Market Value equal to the amount of the Tax Items in accordance with such
rules as the Company may from time to time establish, (b) the Company or the
Employer has the right, and Participant in accepting this Restricted Stock Award
explicitly authorizes the Company, to deduct an amount equal to the Tax Items
from the Participant’s compensation or (c) the Company may establish alternative
procedures to ensure satisfaction of all applicable Tax Items arising in
connection with this Restricted Stock Award.  The Participant will receive a
cash refund for any payment of cash or fraction of a surrendered share not
necessary to satisfy the Tax Items.
 
(c)   Participant acknowledges and agrees that the ultimate liability for any
tax-related item legally due by Participant is and remains Participant’s
responsibility and that the Company and or the Employer (a) make no
representations nor undertakings regarding the treatment of any such tax items
in connection with any aspect of this Restricted Stock Award, including the
grant or vesting of this Restricted Stock Award or the subsequent sale of the
Shares acquired from this Restricted Stock Award; and (b) do not commit to
structure the terms or any aspect of this Restricted Stock Award to reduce or
eliminate the Participant’s liability for such
 
- 6 -

--------------------------------------------------------------------------------


tax items.  The Company may refuse to deliver the Shares if Participant fails to
comply with Participant’s obligations in connection with the satisfaction of the
Tax Items.
 
11.           Code Section 83(b) Election.  Participant agrees to notify the
Company immediately in writing in the event that Participant makes an election
under Section 83(b) of the Code (or any successor provision) or under any
corresponding provision of state or local tax law with respect to the Restricted
Stock Award.  Upon making any such election, Participant agrees to pay or make
adequate provisions for the withholding of Tax Items resulting from of such
election.  Such withholding may be deducted from any compensation due to
Participant from the Company.
 
12.           Administration.  The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Committee (as such term is defined in the Plan), and the Committee
shall have all powers with respect to this Agreement as are provided in the
Plan.  Any interpretation of this Agreement by the Committee and any decision
made by it with respect to this Agreement is final and binding.
 
13.           Adjustments Upon Changes in Capitalization.  In the event of any
change in the outstanding Stock of the Company by reason of stock dividends,
recapitalization, mergers, consolidations, split-up, combinations or exchanges
of shares and the like, the number and kind of shares subject to this Restricted
Stock Award immediately prior to such event shall be appropriately adjusted by
the Board in accordance with the terms of the Plan, and such adjustment shall be
conclusive.
 
14.           Entire Agreement; Amendment; Binding Effect; Governing Law; Plan
Controls.  The Plan is incorporated herein by reference.  The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant's interest except by
means of a writing signed by the Company and Participant. The waiver by the
Company of a breach of any provision of this Agreement by you shall not operate
or be construed as a waiver of any subsequent breach by you. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective executors, administrators, next-of-kin, successors and assigns.
This Agreement is governed by the laws of the state of Delaware.  In the event
of any conflict between the terms and provisions of the Plan and this Agreement,
the Plan terms and provisions shall govern.  Capitalized terms used but not
defined in this Agreement have the meanings assigned to them in the
Plan.  Certain other important terms governing this Agreement are contained in
the Plan.
 
15.           Notices.  All notices and other communications of any kind which
either party to this Agreement may be required or may desire to serve on the
other party hereto in connection with this Agreement shall be in writing and may
be delivered by personal service or by registered or certified mail, return
receipt requested, deposited in the United States mail with the postage thereon
fully prepaid, addressed to the parties at their respective addresses set forth
in the Notice of Restricted Stock Award.  Service of any such notice or other
communication so made by mail shall be deemed complete on the date of actual
delivery as shown by the addressee’s registry or certification receipt or at the
expiration of the third (3rd) business day after the date of mailing, whichever
is earlier in time.  Either party may from time to time by notice in writing
served upon
- 7 -

--------------------------------------------------------------------------------


the other as aforesaid, designate a different mailing address or a different
person to which such notices or other communications are thereafter to be
addressed or delivered.
 
16.           Severability.  The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
17.           Counterparts; Further Instruments. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  The parties
hereto agree to execute such further instruments and to take such further action
as may be reasonably necessary to carry out the purposes and intent of this
Restricted Stock Agreement.
- 8 -